 

Exhibit 10.5

 

Employment AGREEMENT

 

This EMPLOYMENT Agreement (this “Agreement”) is made and entered into this 23rd
day of June, 2017 by and between Southern National Bancorp of Virginia, Inc.,
and R. Roderick Porter (“Executive”), to be effective as of the Effective Date
(as defined below).

 

BACKGROUND

 

WHEREAS, Executive is currently employed by Southern National Bancorp of
Virginia, Inc. as its President and Chief Operating Officer;

 

WHEREAS, following, and contingent upon the closing of, the merger of Eastern
Virginia Bankshares, Inc. with and into Southern National Bancorp of Virginia,
Inc. (the “Merger”), Executive shall serve as the Executive Vice Chairman of the
Board of Directors (the “Board”) of Southern National Bancorp of Virginia, Inc.,
the surviving corporation in the Merger (the “Company”); and

 

WHEREAS, the Company desires to employ Executive and Executive desires to accept
employment subject to the agreements and covenants of this Agreement.

 

NOW, THEREFORE, in consideration of the payments, consents and acknowledgements
described below, in consideration of Executive’s employment with the Company,
and in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the parties agree as
follows:

 

1.           Effective Date; Term; Prior Agreement.

 

(a)          Effective Date. This Agreement shall be effective as of the
effective date (the “Effective Date”) of the Merger, as defined in the Agreement
and Plan of Merger between the Company and Eastern Virginia Bankshares, Inc.
(the “Merger Agreement”). If the Effective Date shall not occur as contemplated
under the Merger Agreement, this Agreement shall be deemed void and of no force
and effect.

 

(b)          Term. Upon the terms and subject to the conditions set forth in
this Agreement, the Company hereby employs Executive, and Executive hereby
accepts such employment, for the term commencing on the Effective Date and,
unless otherwise earlier terminated pursuant to Section 4 hereof, expiring on
the close of business on the second (2nd) anniversary of the Effective Date (the
“Term”). If the Term expires and the parties agree that Executive will remain
employed by the Company but do not enter into a new employment agreement, then
such employment shall be at-will and this Agreement will be of no further force
and effect, except that Section 6 hereof, as well as any other provisions of
this Agreement necessary to interpret or enforce Section 6 hereof, shall survive
and continue to be in full force and effect in accordance with their terms.

 

(c)          Prior Agreement. The Company and Executive agree that, as of the
Effective Date, the Change in Control Agreement (the “Prior CIC Agreement”) by
and between Executive, the Company and Sonabank (the “Bank”) dated as of August
1, 2006 shall be terminated and be null and void pursuant to an agreement to
terminate employment agreement, by and between Executive and the Company (the
“Termination Agreement”), which Termination Agreement will provide for payment
to Executive of $1,001,550, less normal withholdings, representing the cash
severance that would have been due to Executive under the Prior CIC Agreement,
determined as if Executive had been terminated in a Qualifying Termination (as
defined in the Prior CIC Agreement), provided that Executive shall have executed
a general release (the “General Release”) in favor of the Company and its
related entities in a

 

 

 

 

form provided by the Company and effective on the Effective Date and the General
Release shall not have been revoked within the revocation period specified in
the General Release.

 

2.           Employment. Executive is hereby employed on the Effective Date as
the Executive Vice Chairman of the Board. In his capacity as Executive Vice
Chairman of the Board, Executive shall have the duties, responsibilities and
authority commensurate with such position. During his employment with the
Company, and excluding any periods of vacation or sick leave to which Executive
is entitled, Executive agrees to (i) devote all of his business effort, time,
energy, and skill to fulfill his employment duties; and (ii) faithfully, loyally
and diligently perform such duties. During his employment with the Company,
Executive shall not be engaged in or provide services to any other business or
enterprise (whether engaged in for profit or not) which interferes with his
obligations to the Company. In his capacity as the Executive Vice Chairman of
the Board, Executive will report directly to the Board. Notwithstanding anything
in this Agreement to the contrary, Executive’s management role with respect to
MGS Foundation or Port Kinsale Marina LLC and/or ownership thereof shall not be
a violation of this Section 2.

 

3.           Compensation and Benefits.

 

(a)          Base Salary. During the Term, the Company shall pay to Executive
base salary at the rate equal to $318,675 (“Base Salary”), less normal
withholdings, payable in approximately equal bi-weekly or other installments as
are or become customary under the Company’s payroll practices for its Executives
from time to time. The Compensation Committee of the Board (the “Compensation
Committee”) shall review Executive’s Base Salary at its first meeting
immediately following the Effective Date and may increase, but not decrease,
such Base Salary in connection with such review.

 

(b)          Benefit Plans. During the Term, Executive shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Company for which Executive is or will become eligible on such terms as
the Board, or committee thereof, may, in its discretion, establish, modify or
otherwise change; provided, however, that Executive shall not be eligible to
participate in the Eastern Virginia Bankshares, Inc. Supplemental Executive
Retirement Plan; and provided further that nothing herein shall limit the
ability of the Company to amend, modify or terminate any such plans at any time
and from time to time.

 

(c)          Incentive Compensation. Executive shall receive such incentive
awards, including but not limited to equity awards, in such manner and subject
to such terms and conditions as the Board, or a committee thereof, in its sole
discretion, may determine.

 

(d)          Clawback. Executive agrees that any incentive compensation
(including both equity and cash incentive compensation) that Executive receives
from the Company or a related entity is subject to repayment (i.e., clawback) to
the Company or such related entity as determined by the Board or its
Compensation Committee in the event (i) of a restatement of the Company’s
financial results (other than a restatement caused by a change in applicable
accounting rules or interpretations) the result of which is that the financial
statements were materially inaccurate and any incentive compensation paid would
have been a materially lower amount had it been calculated based on such
restated results or (ii) the repayment is otherwise required by applicable state
or federal law or regulation or stock exchange requirement, or by a separate
“clawback” policy, as may be adopted from time to time by the Board. Except
where offset of, or recoupment from, incentive compensation covered by Section
409A of the Code (as defined below) is prohibited by Section 409A of the Code,
to the extent allowed by law and as determined by the Compensation Committee,
Executive agrees that such repayment may, in the discretion of the Compensation
Committee, be accomplished by withholding of future compensation to be paid to

 

2 

 

 

Executive by the Company. Any recovery of incentive compensation covered by
Section 409A of the Code shall be implemented in a manner which complies with
Section 409A of the Code.

 

(e)          Expenses. During the Term, and subject to Section 10 hereof,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in the course of performing his duties and
responsibilities under this Agreement, in accordance with the policies,
practices and procedures of the Company to the extent available to other Peer
Executives with respect to travel and other business expenses.

 

(f)          Club Dues. During the Term, the Company shall pay (or reimburse
Executive for) Executive’s membership dues at The New York Yacht Club. To the
extent the Company reimburses Executive for any such dues, such reimbursements
shall be made no later than the last day of the calendar month following the
calendar month in which Executive submits the request for payment of the
reimbursable expense, which shall be submitted no later than sixty (60) days
after the expense is incurred.

 

(g)          Automobile Allowance. During the Term, the Company shall pay
Executive a monthly automobile allowance in an amount equal to the monthly
automobile allowance in effect for Executive immediately prior to the Effective
Date.

 

(h)          Tax Assistance. During calendar year 2017, the Company shall
reimburse Executive for reasonable costs incurred for tax and estate planning
advice.

 

4.           Termination of Employment.

 

(a)          Death. Executive’s employment shall terminate automatically upon
his death.

 

(b)          Termination by the Company. The Company may terminate Executive’s
employment during the Term with or without Cause (as defined herein), in each
case immediately on written notice to Executive. For purposes of this Agreement,
a termination shall be considered to be for “Cause” if the Company determines
that any of the following has occurred: (i) Executive’s willful violation of any
laws, rules or regulations applicable to banks or the banking industry
generally; (ii) Executive’s material failure to comply with the Company’s
policies or guidelines of employment or corporate governance policies or
guidelines, including, without limitation, any business code of ethics adopted
by the Company, that, if capable of being cured, is not cured by Executive
within ten (10) days of written notice by the Company of the failure; (iii) any
act of fraud, misappropriation or embezzlement by Executive; (iv) a material
breach of this Agreement that, if such breach is capable of being cured, is not
cured by Executive within ten (10) days of written notice by the Company of the
breach; or (v) Executive’s conviction of, or Executive’s pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude (including pleading
guilty or nolo contendere to a felony or lesser charge which results from plea
bargaining).

 

(c)          Termination by Executive. Executive’s employment may be terminated
by Executive for any reason or no reason by delivering a notice of termination
to the Company thirty (30) days prior to the desired date of termination.

 

5.           Obligations of the Company upon Termination.

 

(a)          Termination by the Company Other Than for Cause. During the Term,
if the Company terminates Executive’s employment other than for Cause, then the
Company shall pay to Executive in a lump sum in cash within thirty (30) days
after the date of termination, with the exact payment date to be determined by
the Company, Executive’s Base Salary through the date of termination

 

3 

 

 

to the extent not theretofore paid (the “Accrued Salary”) and the following
severance benefits (the benefits provided in Section 5(a)(i), (ii), (iii) and
(iv) being collectively referred to as the “Severance Benefits”):

 

(i) subject to Section 10 hereof, the Company shall pay to Executive an amount
equal to the Base Salary that would have been payable to him through the
remainder of the Term had his employment not terminated (the “Severance
Amount”), payable in a single lump sum on the first payroll date to occur after
the sixtieth (60th) day after the date of termination;

 

(ii) if Executive elects to continue participation in any group medical, dental,
vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Code (COBRA), then for a period of twenty-four (24) months after the Date of
Termination (the “Group Health Benefits Continuation Period”), the Company shall
pay the excess of (1) the COBRA cost of such coverage over (2) the amount that
Executive would have had to pay for such coverage if he had remained employed
during the Group Health Benefits Continuation Period and paid the active
employee rate for such coverage, provided, however, that (A) if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise, the Company’s obligation to pay any portion of
the cost of health coverage as described herein shall cease, except as otherwise
provided by law; (B) the Group Health Benefits Continuation Period shall run
concurrently with any period for which Executive is eligible to elect health
coverage under COBRA; (C) for all months after the initial eighteen (18) months
of the Group Health Benefits Continuation Period, the Company-paid portion of
the monthly premium for such group health benefits, determined in accordance
with Code Section 4980B and the regulations thereunder, shall be treated as
taxable compensation by including such amount in Executive’s income in
accordance with applicable rules and regulations; (D) during the Group Health
Benefits Continuation Period, the benefits provided in any one calendar year
shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (E) the reimbursement of an eligible taxable expense shall be made as
soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; and (F) Executive’s rights pursuant to
this Section 5(a)(ii) shall not be subject to liquidation or exchange for
another benefit. During the nineteenth (19th) month after the Date of
Termination, the Company shall pay to Executive a lump sum cash payment equal to
the applicable monthly premium under COBRA (less the 2% administrative fee and
less the active-employee rate for such coverage), multiplied by the number of
months remaining in the Group Health Benefits Continuation Period;

 

(iii) Executive’s unvested stock options outstanding on the Date of Termination,
shall become fully vested and exercisable on the Date of Termination and shall
otherwise remain subject to the terms and conditions of the equity plan pursuant
to which they were granted and the award agreements evidencing the grant
thereof; and

 

(iv) Executive shall continue to have the use of personal assistant provided by
the Company for two (2) years following the Date of Termination, with such
personal assistant having a base salary at a rate not to exceed $60,000.

 

Notwithstanding the foregoing, the Company shall be obligated to provide the
Severance Benefits only if (A) within forty-five (45) days after the date of
termination Executive shall have executed a separation and full release of
claims/covenant not to sue agreement in the form provided by the Company (the
“Release Agreement”) and such Release Agreement shall not have been revoked
within the revocation period specified in the Release Agreement, and (B)
Executive

 

4 

 

 

fully complies with the obligations set forth in Section 6 hereof. For the
avoidance of doubt, if Executive does not comply with the obligations set forth
in Section 6 hereof, then any obligation of the Company to pay the Severance
Benefits shall cease immediately upon Executive’s breach thereof.

 

(b)          Termination by the Company for Cause or Resignation by Executive;
Death. If during the Term Executive’s employment is terminated by the Company
for Cause or by Executive for any reason, or in the event of Executive’s death,
then the Company shall have no further obligations to Executive or Executive’s
legal representatives under this Agreement, other than for payment of Accrued
Salary, which shall be paid to Executive or Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days after the date of
termination.

 

(c)          Expiration of Term. If Executive’s employment terminates due to the
expiration of the Term, then the Company shall have no further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
for payment of Accrued Salary, which shall be paid to Executive in a lump sum in
cash within thirty (30) days after the date of termination.

 

6.           Restrictions on Competition and Disclosure and Use of Confidential
Information.

 

(a)          Confidential Information. Executive agrees that Executive shall
not, directly or indirectly, use any Confidential Information (as defined
herein) on Executive’s own behalf or on behalf of any Person (as defined herein)
other than the Company, or reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by the Company to receive
such Confidential Information. This obligation shall remain in effect for as
long as the information or materials in question retain their status as
Confidential Information. Executive further agrees that he shall fully cooperate
with the Company in maintaining the Confidential Information to the extent
permitted by law. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. Anything herein to the contrary
notwithstanding, Executive shall not be restricted from disclosing information
that is required to be disclosed by law, court order or other valid and
appropriate legal process; provided, however, that in the event such disclosure
is required by law, Executive shall provide the Company with prompt notice of
such requirement so that the Company may seek an appropriate protective order
prior to any such required disclosure by Executive.

 

Executive understands and acknowledges that nothing in this section limits his
ability to initiate communications directly with, respond to any inquiry from,
volunteer information to, or provide testimony before any government agency or
otherwise participate in any reporting of, investigation into, or proceeding
regarding suspected violations of law, or from making other disclosures that are
protected under, or from receiving an award for information provided under, the
whistleblower provisions of state or federal law or regulation.  Executive does
not need the prior authorization of the Company to engage in such communications
with any government agency, respond to such inquiries from any government
agency, provide Confidential Information or documents containing Confidential
Information to any government agency, or make any such reports or disclosures to
any government agency.  Executive is not required to notify the Company that
Executive has engaged in such communications with a government agency. Executive
recognizes and agrees that, in connection with any such activity outlined above,
Executive must inform the government agency that the information Executive is
providing is confidential.

 

Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any state or
federal trade secret law for the disclosure of a trade secret under either of
the following conditions:

 

5 

 

 

·Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

·Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 

 

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.

 

For purposes of this Section 6, “Confidential Information” means any and all
data and information relating to the Company or the Bank, their activities,
business, or clients that (i) is disclosed to Executive or of which Executive
becomes aware as a consequence of his employment with the Company; (ii) has
value to the Company; and (iii) is not generally known outside of the Company or
the Bank. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company
or the Bank: trade secrets (as defined by Virginia Uniform Trade Secrets Act);
financial plans and data; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; pricing
information; product development techniques or plans; customer lists; customer
files, data and financial information; details of customer contracts; current
and anticipated customer requirements; identifying and other information
pertaining to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company or the Bank, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company or the Bank. In addition to data and information relating to the Company
or the Bank, “Confidential Information” also includes any and all data and
information relating to or concerning a third party that otherwise meets the
definition set forth above, that was provided or made available to the Company
or the Bank by such third party, and that the Company or the Bank has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company or the Bank. For purposes of this Section 6, “Person” means any
individual or any corporation, partnership, joint venture, limited liability
company, association or other entity or enterprise.

 

(b)          Non-competition. Beginning on the Effective Date and for a period
continuing through the twelve (12) months following cessation of Executive’s
employment with the Company (the “Restricted Period”), Executive shall not,
directly or indirectly, within any State in the United States where the Company
or the Bank has a retail bank branch at the time Executive’s employment ceases,
own any interest in, control or participate in the ownership or control of, or
perform services that are the same as or substantially similar to the services
Executive performed for the Company pursuant to this Agreement for any company,
person or entity engaged in a Competitive Business (as defined herein). A
“Competitive Business” shall mean any person or entity that is providing
deposits, money market accounts, certificates of deposit or other typical retail
banking deposit-type services or loans on a retail

 

6 

 

 

level, to individuals, businesses or non-profit entities in any State in the
United States in which the Company or the Bank has a retail bank branch at the
time Executive’s employment ceases. Notwithstanding the foregoing, nothing in
this Agreement shall prevent Executive from owning for passive investment
purposes not intended to circumvent this Agreement, less than five percent (5%)
of the publicly-traded voting securities of any company engaged in the banking,
financial services, insurance, brokerage or other business similar to or
competitive with the Company or the Bank (so long as Executive has no power to
manage, operate or control the competing enterprise and no power, alone or in
conjunction with other affiliated parties, to select a director, manager,
general partner, or similar governing official of the competing enterprise other
than in connection with the normal and customary voting powers afforded
Executive in connection with any permissible equity ownership).

 

(c)          Non-solicitation of Employees. During the Restricted Period,
Executive shall not, directly or indirectly solicit, induce or hire, or attempt
to solicit, induce or hire, any person who is an employee of the Company or the
Bank at the time Executive’s employment ceases or within six (6) months prior
thereto, to leave his or her employment with the Company or the Bank or join or
become affiliated with any Competitive Business.

 

(d)          Non-solicitation of Customers. During the Restricted Period,
Executive shall not, directly or indirectly solicit or induce or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Company or the Bank to terminate its relationship or
contracts with the Company or the Bank, to cease doing business with the Company
or the Bank, or in any way interfere with the relationship between any such
customer, lender, supplier, licensee, licensor or business relation and the
Company or the Bank.

 

(e)          Rights and Remedies Upon Breach. The parties specifically
acknowledge and agree that the remedy at law for any breach of the covenants in
Section 6 will be inadequate, and that in the event Executive breaches any such
covenant, the Company shall have the right and remedy, without the necessity of
proving actual damage or posting any bond, to enjoin, preliminarily and
permanently, Executive from violating the covenant and to have the covenant
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Company and Executive
understand and agree that, if the parties become involved in legal action
regarding the enforcement of the covenants in Section 6, the prevailing party in
such legal action will be entitled, in addition to any other remedy, to recover
its reasonable costs and attorneys’ fees incurred in enforcing or defending
action with respect to such covenants. The Company’s ability to enforce its
rights under the covenants in Section 6 or applicable law against Executive
shall not be impaired in any way by the existence of a claim or cause of action
on the part of Executive based on, or arising out of, this Agreement or any
other event or transaction.

 

7.           Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company or its affiliated
companies and for which Executive may qualify. Amounts that are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its affiliated companies at or
subsequent to the date of termination shall be payable in accordance with such
plan, policy, practice or program.

 

8.           Full Settlement; No Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or

 

7 

 

 

take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not Executive obtains other employment.

 

9.           Successors. This Agreement is personal to Executive and shall not
be assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives. This Agreement can be assigned by the Company
and shall be binding and inure to the benefit of the Company, and their
successors and assigns.

 

10.         Code Section 409A.

 

(a)          General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code) (“Section
409A of the Code”). Nevertheless, the tax treatment of the benefits provided
under the Agreement is not warranted or guaranteed. Neither the Company nor its
directors, officers, employees or advisers, shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Section 409A of the Code.

 

(b)          Definitional Restrictions. Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable hereunder by reason of Executive’s termination of employment, such
Non-Exempt Deferred Compensation will not be payable or distributable to
Executive by reason of such circumstance unless the circumstances giving rise to
such termination of employment meet any description or definition of “separation
from service,” in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, then, subject to subsection (c) below, such
payment or distribution shall be made at the time and in the form that would
have applied absent the non-409A-conforming event.

 

(c)          Six-Month Delay in Certain Circumstances. Notwithstanding anything
in this Agreement to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes): (i) the
amount of such Non-Exempt Deferred Compensation that would otherwise be payable
during the six-month period immediately following Executive’s separation from
service will be accumulated through and paid or provided on the first day of the
seventh month following Executive’s separation from service (or, if Executive
dies during such period, within 30 days after Executive’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period.

 

(d)          Timing of Release of Claims. Whenever in this Agreement a payment
or benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of termination; failing which such

 

8 

 

 

payment or benefit shall be forfeited. If such payment or benefit constitutes
Non-Exempt Deferred Compensation, then such payment or benefit (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the date of
termination provided such release shall have been executed and such revocation
periods shall have expired. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such period.

 

(e)          Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of
Executive to reimbursement of expenses under this Agreement shall be subject to
liquidation or exchange for another benefit.

 

11.         Modified Cutback of Compensation Deemed to be Contingent on a Change
of Control. If any benefits or payments are to be made under the terms of this
Agreement or any other agreement between Executive and the Company or the Bank
following a transaction that constitutes a change in the ownership or effective
control of the Company or the Bank or in the ownership of a substantial portion
of the assets of the Company or the Bank such that the provisions of Section
280G of the Internal Revenue Code of 1986, as amended, and any regulations
thereunder (“Code Section 280G”) or Section 4999 of the Internal Revenue Code
and any regulations thereunder could potentially apply to such compensation,
then the following provisions shall be applicable:

 

(a)          In the event the independent accountants serving as auditors for
the Company on the date of a change of control within the meaning of Code
Section 280G (or any other accounting firm designated by the Company) determine
that some or all of the payments or benefits scheduled under this Agreement, as
well as any other payments or benefits on such change of control, would be
nondeductible by the Company or the Bank under Code Section 280G, then the
payments scheduled under this Agreement and all other agreements between
Executive and the Company will be reduced to one dollar less than the maximum
amount which may be paid without causing any such payment or benefit to be
nondeductible. Any reduction of benefits or payments required to be made under
this Section 11(a) shall be taken in the following order: first from cash
compensation and then from payments or benefits not payable in cash, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the date of determination.

 

(b)          Notwithstanding the foregoing Section 11(a), in the event the
independent accountants serving as auditors for the Company on the date of a
change of control within the meaning of Code Section 280G (or any other
accounting firm designated by the Company) determine that the net economic
benefit to Executive after payment of all income and excise taxes is greater
without giving effect to Section 11(a) than Executive’s net economic benefit
after a reduction by reason of the application of Section 11(a), then Section
11(a) shall be a nullity and without any force or effect. Any decisions
regarding the requirement or implementation of the reductions to compensation
described in Section 11(a) shall be made by the independent accountants serving
as auditors for the Company on the date of a change of control within the
meaning of Code Section 280G (or any other accounting firm designated by the
Company), shall be made at the Company’s expense and shall be binding on the
parties.

 

12.         Regulatory Action.

 

(a)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal

 

9 

 

 

Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Company under this Agreement shall terminate, as of the
effective date of such order.

 

(b)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Company under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company shall reinstate (in whole or in part) any of
its obligations which were suspended.

 

(c)          If the Company is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default.

 

(d)          All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the Agreement is
necessary for the continued operation of the Company (1) by the director of the
FDIC or his or her designee (the “Director”), at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Company under the
authority contained in 13(c) of the FDIA; or (2) by the Director, at the time
the Director approves a supervisory merger to resolve problems related to
operation of the Company when the Company is determined by the Director to be in
an unsafe and unsound condition.

 

(e)          Notwithstanding anything contained in this Agreement to the
contrary, no payments shall be made pursuant to any provision herein in
contravention of the requirements of Section 2[18(k)] of the FDIA (12 U.S.C.
1828(k)). In particular, the provisions pertaining to the potential for payments
shall have no force or effect as long as either the agreement concerning the
potential for payments or the actual payment of such amounts would be considered
a “golden parachute payment,” with the meaning of 12 C.F.R. Section 359.1(f).

 

13.         Miscellaneous.

 

(a)          Applicable Law; Forum Selection; Consent to Jurisdiction. The
Company and Executive agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Virginia
without giving effect to its conflicts of law principles. Executive agrees that
the exclusive forum for any action to enforce this Agreement, as well as any
action relating to or arising out of this Agreement, shall be the Circuit Court
of Fairfax County or the federal court encompassing that jurisdiction, at the
option of the Company. With respect to any such court action, Executive hereby
irrevocably submits to the personal jurisdiction of such courts. The parties
hereto further agree that the courts listed above are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.

 

(b)          Non-Duplication. Notwithstanding anything to the contrary in this
Agreement, and except as specifically provided below, any severance payments or
benefits received by Executive pursuant to this Agreement shall be in lieu of
any general severance policy or other severance plan maintained by the Company
(other than a stock option, restricted stock, share or unit, performance share
or unit, supplemental retirement, deferred compensation or similar plan or
agreement which may contain provisions operative on a termination of Executive’s
employment or may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment).

 

(c)          Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

10 

 

 

(d)          Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(e)          Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

On file with the Company

If to the Company:

6830 Old Dominion Drive

McLean, Virginia 22101

Attention: CEO

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(f)          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(g)          Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(h)          Waivers. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(i)          Entire Agreement. This Agreement contains the entire agreement
between the Company and Executive with respect to the subject matter hereof and,
from and after the date hereof, this Agreement shall supersede any other
agreement, written or oral, between the parties relating to the subject matter
of this Agreement, including but not limited to any prior discussions,
understandings, and/or agreements between the parties, written or oral, at any
time.

 

(j)          Construction. The parties understand and agree that because they
both have been given the opportunity to have counsel review and revise this
Agreement, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either of the parties.

 

(k)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

(Signatures on following page)

 

11 

 

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

  /s/ R. Roderick Porter   R. Roderick Porter       /s/ Joe A. Shearin  
SOUTHERN NATIONAL   BANCORP OF VIRGINIA, INC.   By: Joe A. Shearin   Its:
President and Chief Executive Officer

 

[Porter Employment Agreement]

 

12 

 